This is an appeal from a judgment of the superior court of Tulare County in favor of plaintiff in an action to foreclose a mortgage upon real property of defendants Brockman situated in Tulare County.
Defendant Lloyd E. Noble, appellant here, prosecutes this appeal on the judgment-roll alone and here contends for the first time that, as he is mentioned only in the title to the complaint and his interest in the property is not set out therein, the complaint does not state a cause of action as to him, and that, not having stated facts sufficient to constitute such cause of action the decree based thereon should be reversed as to him and the cause remanded.
[1] Appellant permitted his default to be entered against him and now seeks for the first time on this appeal to interpose his demurrer and secure relief from the judgment.
This appeal is without merit. The defendants' interest in the property is subordinate to the mortgage and will be foreclosed by the decree, and, if not, is not affected by it
The judgment is affirmed.